Citation Nr: 0802372	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  96-35 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for the service-connected 
left shoulder adhesive capsulitis, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
August 1994.

This case came to the Board of Veterans' Appeals (Board) from 
a May 1996 decision of the Regional Office (RO) in Buffalo, 
New York, that denied the veteran's claim for an increase, in 
excess of 20 percent, for the service-connected left shoulder 
adhesive capsulitis.  In a January 1999 decision, the Board 
agreed with the RO's determination, and denied the veteran's 
claim for increase.  That decision found that the veteran was 
left-handed.  

During the course of this appeal, the veteran's claim was 
transferred to the Nashville, Tennessee, because the veteran 
relocated to Tennessee.  

The veteran appealed the January 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 1999 Joint Motion to the Court, the parties (the 
veteran and the VA Secretary) requested that the Board 
decision be vacated and the case remanded.  In a June 1999 
Order, the Court granted the Joint Motion.  The case was 
subsequently returned to the Board.  Pursuant to the 
instructions in the Joint Motion, the case was remanded to 
the RO for additional development in August 2000.

In October 2002, during the course of the appeal, the RO 
granted service connection for a scar of the veteran's left 
shoulder, and assigned a separate 10 percent rating for the 
service-connected left shoulder scar.

By the time the case was returned to the Board for further 
appellate disposition, the veteran had perfected an appeal as 
to the issue of entitlement to service connection for a 
depressive disorder, claimed as secondary to the service-
connected left shoulder disability.  This appeal arose from a 
June 1998 rating decision which denied service connection for 
depression.

The veteran testified at a personal hearing before a Veterans 
Law Judge at the RO in April 2003.  In a September 2004 
remand, the Board explained that although the veteran had 
presented testimony at a personal hearing before a Veterans 
Law Judge sitting at the RO in April 2003, the tape of that 
hearing was lost and no transcript of the testimony provided 
at that time was prepared prior to the loss of the tape.  The 
veteran requested, and appeared for, another Board hearing, 
which was held via video conference at the RO in October 
2005, before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A copy of the transcript is associated with 
the claims file.

In December 2005, the case was remanded to the RO again for 
additional development of the record.  Before the case was 
returned to the Board for further appellate review, the RO 
issued a rating decision in November 2006 which granted 
service connection for a depressive disorder.  Given the full 
grant of benefits on appeal with regard to that issue, it is 
no longer before the Board.

In a December 2006 supplemental statement of the case (SSOC), 
the RO confirmed the previous determination, and the case was 
subsequently returned to the Board.  In a May 2007 decision, 
the Board once again found that a rating in excess of 20 
percent was not warranted for the service-connected left 
shoulder adhesive capsulitis.  

The veteran appealed that determination to the Court.  In an 
August 2007 unopposed Motion to the Court, the VA Secretary 
requested that the Board decision be remanded.  In a November 
2007 Order, the Court granted the Motion.  The case was 
subsequently returned to the Board.  

Although unfortunate, the appeal is once again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

The veteran seeks a rating in excess of 20 percent for the 
service-connected left shoulder disability.  

The 20 percent rating currently assigned for the service-
connected left shoulder adhesive capsulitis compensates the 
veteran for his limited motion of the left shoulder due to 
arthritic pain.  It is unclear from the present record 
whether a separate rating is assignable for some other left 
shoulder manifestation, such as subluxation, instability, 
muscle damage, ligament damage and/or frequent dislocations, 
for example.  The Secretary, in his unopposed August 2007 
Motion, pointed out that VA does not assign one overall 
rating for all disabilities resulting from each in-service 
injury or disease, but rather rates each disability 
individually.  "All disabilities, including those arising 
from a single disease entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. 
§ 4.25, except as otherwise provided in the rating 
schedule."  Colayong v. West, 12 Vet. App. 524, 531 (1999) 
(citing Esteban v. Brown, 6 Vet. App. 259, 261 (1994)).  

The Secretary, in his unopposed August 2007 Motion, referred 
to a November 2002 MRI report indicating that the long head 
of the biceps tendon appeared to be torn from its usual 
insertion point; a November 2004 x-ray study that revealed 
metallic density in the humeral neck that could represent a 
suture anchor or a fragment of shrapnel; and a May 2001 
examination report revealing pain on palpation over a healed 
scar at the proximal superior end of the 15 cm long scar.  
Thus, another VA examination is necessary to determine what, 
if any, disabilities of the left shoulder exist which are not 
predicated on limitation of motion of the left shoulder.  

Importantly, the veteran has undergone numerous left shoulder 
surgeries; however, he still appears to have fairly constant 
pain in the left shoulder.  It is unclear what the multiple 
surgeries were intended to correct, and/or if they were 
successful.  The VA examiner should record a full history of 
the veteran's left shoulder disability to include what the 
surgical procedures were intended to correct, and if they 
provided relief, either temporary or permanent.  Finally, the 
RO should determine whether, given the multiple surgeries, 
the case should be referred for extraschedular consideration 
under38 C.F.R. § 3.321.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
left shoulder, not already associated 
with the claims file.  

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
left shoulder disability in terms of the 
Rating Schedule.  All indicated tests, 
including X-ray and range of motion 
studies, must be conducted.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
should record a full history of the 
veteran's left shoulder disability, 
including all surgical procedures, what 
they were intended to correct, and if 
they were successful.  The examiner 
should provide an opinion as to the 
extent that pain limits the functional 
ability of the left shoulder in terms of 
additional functional limitation due to 
pain.  The examiner should describe the 
extent the left shoulder exhibits 
weakened movement, excess fatigability, 
incoordination, and/or ankylosis.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  The examiner should also 
determine what, if any, other 
manifestations exist with regard to the 
left shoulder that are not predicated on 
limitation of motion, such as muscle 
damage, ligament or tendon damage, 
subluxation, instability, recurrent 
dislocations, malunion, nonunion, fibrous 
union etc.  The examiner should also 
describe the left scar(s) in terms of the 
rating schedule.  A complete rationale 
for any opinion expressed must be 
provided.  

3.  Following completion of # 1 and #2 
above, determine whether referral for 
extraschedular consideration is warranted 
pursuant to 38 C.F.R. § 3.321.  

4.  Following the completion of the 
development requested, readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



